IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-73,092-05


EX PARTE JOSEPH MARINE CASTRO, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NUMBER W07-55994-Q(C) IN THE 204TH DISTRICT COURT 				FROM DALLAS COUNTY


 Per curiam.

O R D E R



	This is a post-conviction application for a writ of habeas corpus forwarded to this Court
pursuant to Tex. Code Crim. Proc.  art. 11.07, § 3, et seq.  Applicant was convicted of the felony
offense of manslaughter and punishment was assessed at fifteen years' confinement. 
	The Court received this writ application on February 24, 2012. On March 14, 2012, this
Court dismissed the application without a written order.  Applicant has now filed an agreed motion
requesting this Court to withdraw its dismissal and remand the application to the trial court for
further proceedings.
	The trial court inadvertently ordered the transmittal of the application while an investigation
was ongoing and requests that it be returned so that the trial court can complete its investigation and
enter findings of fact.  After reconsideration on its own motion, this Court withdraws the previous
dismissal entered in this application and substitutes this order.  We now remand this application to
Dallas County to allow the trial judge to complete an evidentiary investigation and enter findings of
fact and conclusions of law.
 This application will be held in abeyance until the trial court has resolved the fact issues.  The
issues shall be resolved within 90 days of this order.  If any continuances are granted, a copy of the
order granting the continuance shall be sent to this Court. A supplemental transcript containing all
affidavits and interrogatories or the transcription of the court reporter's notes from any hearing or
deposition, along with the trial court's supplemental findings of fact and conclusions of law, shall
be returned to this Court within 120 days of the date of this order.  Any extensions of time shall be
obtained from this Court. 

DO NOT PUBLISH
DELIVERED: April 18, 2012